                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )       Case No. 1:16-cr-0048-003
v.                                                  )
                                                    )       Judge Collier/Steger
RICKY LEWIS                                         )

                               MEMORANDUM AND ORDER

       RICKY LEWIS (“Defendant”) came before the Court for an initial appearance on March
6, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition
for Warrant for Offender Under Supervision (“Petition”) [Doc. 165].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment
to the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED attorney Erin Rust of Federal Defender Services of
Eastern Tennessee Inc. to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review
that document with his attorney. The Court determined that Defendant was able to read and
understand the Petition with the assistance of his counsel. In addition, AUSA Kevin Brown
explained to Defendant the specific charges contained in the Petition. Defendant acknowledged
he understood the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with his counsel, Defendant
requested a preliminary hearing and detention hearing, and the Court scheduled those hearings to
take place on March 8, 2019; however, Defendant was able to obtain an immediate revocation
hearing before the Honorable United States District Judge Curtis L. Collier. Consequently,
Defendant’s counsel later waived the preliminary hearing and detention hearing.

        The Court found that probable cause existed to demonstrate that Defendant committed
violations of his conditions of supervised release, and that Defendant did not carry the burden of
establishing by clear and convincing evidence that he would not flee or pose a danger to any
other person or to the community. Consequently, the Court GRANTED the Government’s oral

                                                1
motion to detain Defendant pending disposition of the Petition or further Order of this Court.

        Immediately following his initial appearance before the undersigned, Defendant appeared
before Judge Collier for a revocation hearing [See Doc. 170] on the Petition. At the conclusion
of that hearing, Judge Collier ordered that Defendant serve 52 weekends of incarceration within
18 months and that he be placed on an additional 3 years of supervised release. Judge Collier
released Defendant subject to an order setting conditions of release.

       It is, therefore, ORDERED that:

             1. Defendant’s initial appearance on the Petition [Doc. 165] was properly
                conducted on March 6, 2019.

             2. Any further proceedings before the undersigned were superseded by
                United States District Judge Collier’s order following Defendant’s
                revocation hearing [Doc. 170] on March 6, 2019.

       ENTER.

                                             /s/ Christopher H. Steger
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
